Citation Nr: 0824279	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
(DM). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel






INTRODUCTION

The veteran had active service from March 1967 to September 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed 
hypertension was incurred during service and or in the 
alternative was caused by the service-connected DM.  

As for the veteran's claim, the Board notes the service 
treatment records (STRs) contain no evidence of a 
hypertension diagnosis.  Rather, the Board notes the STRs 
contain some disclosures of elevated blood pressure readings 
from November 1985 and December 1985, September 1990 and 
October 1990, and February 1991 and March 1991.  Given the 
veteran's nearly twenty-five years of service, the readings 
can be viewed as acute and transitory given their 
infrequency.  However, the Board notes the veteran 
experienced more elevated readings towards the end of service 
even though no hypertension diagnosis was made and a normal 
blood pressure reading of 120/82 was noted in the June 1992 
separation examination report.

Subsequent to service, the earliest documented indication of 
the onset of hypertension in the claims file is dated 
February 2002.  A diagnosis of hypertension was made in 
August 2003.  

The veteran would later undergo a VA hypertension examination 
in September 2006.  The VA examiner acknowledges a 1992 
diagnosis of DM while also noting a hypertension diagnosis 
was made at the same time.  The examiner would describe the 
hypertension disease as "essential hypertension."  
Essential hypertension is defined as "hypertension occurring 
without discoverable organic cause."  See Dorland's 
Illustrated Medical Dictionary at 909 (31st Ed. 2007).  The 
Board finds the 1992 diagnosis inconsistent with other 
evidence in the claims file.  

The uncertainty surrounding a 1992 diagnosis is further 
compounded by the absence of an explanation as to how this 
specific conclusion was reached.  The September 2006 VA 
examination report states that the complete case file was 
reviewed prior to the examination.  Uncertainty remains as to 
whether the VA examiner prepared the Comment section, where 
the 1992 diagnosis is disclosed, based on a verbal history 
provided by the veteran.  See LeShore v. Brown, 8 Vet. App. 
303 (2007).  Also, the Board is not certain if the 1992 
diagnosis was based upon the examination of documents not 
included with the claims file.  

Based on these circumstances, it is unclear to the Board 
whether there are documents not contained in the file that 
were otherwise relied upon in the September 2006 VA 
examination report.  The Board cannot use the report in its 
present state to assist with the review of this claim given 
how the determination of a 1992 diagnosis was not properly 
explained in the presence of conflicting evidence, or through 
the use of evidence that is not contained in the claims file 
and before the adjudicator.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).

Given the conflicting and uncertain nature of the medical 
evidence, further explanation and opinion is required in 
order to determine the correct time as to when the veteran 
actually received an initial hypertension diagnosis.  The VA 
examination report should confirm whether an accurate 
diagnosis was made shortly before separation from service, 
immediately after service, or many years later.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder must be made 
available, if possible, to the examiner 
who initially examined the veteran.  If 
this examiner is not available, the claims 
folder should be made available to another 
appropriate VA examiner.

2.  An explanation is to be provided by 
the examiner as to how it was concluded 
that 1992 is the year the veteran was 
diagnosed with hypertension.  The examiner 
address the private treatment records 
which indicate the earliest hypertension 
onset to be in 2002.  

The VA examiner should prepare an addendum 
to the September 2006 VA examination 
report to reflect the correct time of 
diagnosis.  The addendum should address 
whether the examiner relied extensively on 
the veteran's medical history as explained 
by the veteran or other documents not 
included with the claims file.  

The VA examiner should provide a detailed 
explanation as to why 1992 or any other 
date should serve as the correct time of 
diagnosis for the veteran's hypertension.  
The VA examiner should state in the 
addendum whether any other documents which 
were not included in the claims file were 
relied upon in preparing the examination 
report.  The VA examiner should note in 
the addendum that the entire claims file 
was reviewed before preparing the 
addendum.  

3.  Whatever determination is made as to 
onset of hypertension, the VA examiner is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
that (at least a 50 percent probability) 
that currently diagnosed hypertension is 
related to service or to service-connected 
diabetes mellitus.  

4.  Then, the RO should readjudicate the 
issue on appeal in light of any new 
evidence developed.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	
_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

